Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 January 17, 2013 The Gold Shares Covered Call ETNs are linked to the Credit Suisse NASDAQ Gold FLOWS TM 103 Index which seeks to track the return of a "covered call" strategy on the shares of the SPDR ® Gold Trust (the "GLD Shares"). The ETNs pay a monthly variable coupon based on the notional option premiums received from the sale of covered call options within the index. The Index reflects changes in the price of the GLD Shares and the notional option premiums received from the sale of monthly call options on the GLD Shares less notional trading costs incurred in connection with the covered call strategy. The ETNs do not guarantee any return of principal. Any payment on the ETNs is subject to our ability to pay our obligations as they become due. Register for the Launch Webcast (Tuesday, January 29, 2013, 2:00 pm EST) Accessibility Copyright © 1997 - 2 and/or its affiliates. All rights reserved. Terms of Use, Privacy Policy and Global Patriot Act Certificate. Credit Suisse has filed a registration statement (including a prospectus) with the Securities and Exchange Commission, or the SEC, for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and the other documents relating to the offering that Credit Suisse has filed with the SEC for more complete information about Credit Suisse and such offering. You may obtain documents without cost by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, Credit Suisse, any underwriter or any agent or any dealer participating in any relevant offering will arrange to send you the prospectus and the relevant offering document(s) if you so request them by calling toll-free 1-800-221-1037. The securities related to the offering are not deposit liabilities and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency of the United States, Switzerland or any other jurisdiction.
